
	

113 HR 5698 IH: United States Secret Service Accountability and Improvement Act of 2014
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5698
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mr. McCaul introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To create an independent advisory panel to comprehensively assess the leadership structure,
			 protocols, training, tools, and capabilities of the United States Secret
			 Service and make recommendations to improve the efficiency and
			 effectiveness of the Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United States Secret Service Accountability and Improvement Act of 2014.
		2.Findings
			(a)In generalCongress finds the following:
				(1)Several recent failures have drawn negative attention to the protective mission of the United
			 States Secret Service. Such key failures include lapses in responding
			 appropriately to potential threats to the White House complex, United
			 States Secret Service personnel exhibiting conduct that is unbecoming to
			 the Service in several instances, and reports of United States Secret
			 Service personnel misusing the authorities and resources of the Service.
				(2)For example, on September 19, 2014, an individual obtained unauthorized access to the White House.
			 Such access was obtained after failures in five security layers by the
			 United States Secret Service. In another example, on November 11, 2011, an
			 individual fired multiple shots from a semiautomatic rifle at the White
			 House complex. It was revealed that a total of seven bullets struck the
			 exterior of the building. The Service failed to fully investigate the
			 incident in a timely manner or to disclose it.
				(3)On March 23, 2014, a Special Agent assigned to the Counter Assault Team was found intoxicated to
			 the point of unconsciousness in a hotel in Amsterdam in advance of a
			 Presidential visit. In another example, on April 11, 2012, conduct
			 unbecoming to United States Secret Service personnel was exhibited before
			 a Presidential visit to Cartagena, Columbia. Nine personnel were involved
			 in serious misconduct.
				(4)Surveillance personnel from the Washington field office were diverted in 2011 from supporting the
			 protective mission at the request of senior leadership in order to provide
			 protection to a United States Secret Service employee at her home
			 following a neighborhood dispute. Such a diversion was outside the scope
			 of the Service’s duties and violated the Standards of Ethical Conduct for
			 Employees of the Executive Branch.
				(b)Further findingsCongress further finds that the protection of the President, Vice President, First and Second
			 Families, and former Presidents is a matter of national security. Any
			 issues that distract from the protective mission of the United States
			 Secret Service are a threat to the national security of the United States.
			3.EstablishmentThere is established in the legislative branch an independent advisory panel to—
			(1)examine the efficiency and effectiveness of the leadership structure, protocols, training, tools,
			 and capabilities of the Department of Homeland Security’s mission to
			 protect national leaders, visiting heads of state and government,
			 designated sites, and special events of national significance (in
			 accordance with paragraph (1) of section 3056(e) of title 18 United States
			 Code); and
			(2)make recommendations to improve the overall efficiency and effectiveness of the United States
			 Secret Service.
			4.Membership
			(a)In generalThe independent advisory panel (in this Act referred to as the Panel) established pursuant to section 3 shall be composed of eight members, as follows:
				(1)Two members shall be appointed by the Speaker of the House of Representatives, in coordination with
			 the chairs of the Committee on the Judiciary and the Committee on Homeland
			 Security of the House of Representatives. Only one of such members may be
			 from the same political party as the Speaker of the House of
			 Representatives.
				(2)Two members shall be appointed by the majority leader of the Senate, in coordination with the
			 chairs of the Committee on the Judiciary and the Committee on Homeland
			 Security and Governmental Affairs of the Senate. Only one of such members
			 may be from the same political party as the majority leader of the Senate.
				(3)One member shall be appointed by the minority leader of the House of Representatives, in
			 coordination with the ranking members of the Committee on the Judiciary
			 and the Committee on Homeland Security of the House of Representatives.
				(4)One member shall be appointed by the minority leader of the Senate, in coordination with the
			 ranking members of the Committee on the Judiciary and the Committee on
			 Homeland Security and Governmental Affairs of the Senate.
				(5)Two members shall be appointed by the President, in consultation with the Secretary of Homeland
			 Security. Only one of such members may be from the same political party as
			 the President.
				(b)ProhibitionExcept as provided in subsection (a), members of the Panel may not be current appointees of the
			 President’s Administration or Members of Congress, in order to ensure
			 objectivity of the Panel’s assessments. No member may be or have been an
			 employee of the United States Secret Service at any point in their career.
			(c)Deadline for appointmentsAll appointments to the Panel shall be made not later than 90 days after the date of the enactment
			 of this Act.
			(d)Co-ChairsThe Panel shall have two co-chairs, as follows:
				(1)A co-chair who shall be a member of the Panel designated by the Speaker of the House of
			 Representatives.
				(2)A co-chair who shall be a member of the Panel designated by the majority leader of the Senate.
				(e)VacancyIn the event of a vacancy on the Panel, the individual appointed to fill the vacant seat shall be—
				(1)subject to paragraph (2), appointed by the same officer (or the officer’s successor) who made the
			 appointment to the seat when the Panel was first established; or
				(2)if the officer’s successor is of a party other than the party of the officer who made the initial
			 appointment when the Panel was first established, chosen in consultation
			 with the senior officers of the House of Representatives and the Senate of
			 the party which is the party of the officer who made such initial
			 appointment.
				(f)Government employeesMembers of the Panel who are officers or employees of the Federal Government shall serve without
			 additional pay (or benefits in the nature of compensation) for service as
			 a member of the Panel.
			(g)Initial meetingThe Panel shall meet and begin the operations of the Panel not later than 60 days after the
			 appointment of all Panel members under subsection (a).
			5.DutiesThe Panel shall assess the current leadership structure, protocols, training, tools, and
			 capabilities of the United States Secret Service, including assessing—
			(1)the unity of effort between the divisions of the United States Secret Service, law enforcement
			 agencies, and other components of the Department of Homeland Security
			 related to the protective and investigative missions, including whether
			 mission duplication with other Federal entities exists;
			(2)the impact of United States Secret Service personnel culture on the effectiveness and efficiency of
			 the Service, including Special Agent and Uniformed Division retention;
			(3)the impact any leadership or security deficiencies have on the threat from acts of terrorism or
			 other security incidents;
			(4)identification of all security breaches at locations under United States Secret Service protection
			 in the past five years;
			(5)the extent to which current resources provide for accomplishing the mission of the United States
			 Secret Service;
			(6)the effectiveness of communications and dissemination of homeland security information within the
			 United States Secret Service and with other law enforcement entities in
			 routine as well as emergency situations; and
			(7)any necessary recommendations for congressional consideration.
			6.Powers and authorities
			(a)In generalThe Panel or, on the authority of the Panel, any portion thereof, may, for the purpose of carrying
			 out this section—
				(1)hold such hearings and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths (provided that the quorum for a hearing
			 shall be two members of the Panel); and
				(2)subject to subsection (b), require by subpoena or otherwise provide for the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Panel, or such
			 portion thereof, may determine advisable.
				(b)Open to the publicHearings and other activities conducted under subsection (a) shall be open to the public unless the
			 Panel, or, on the authority of the Panel, any portion thereof, determines
			 that such is not appropriate, including for reasons relating to the
			 disclosure of information or material regarding the national security
			 interests of the United States or the disclosure of sensitive law
			 enforcement data.
			(c)Subpoenas
				(1)Issuance
					(A)In generalA subpoena may be issued under this subsection only—
						(i)by the two co-chairs; or
						(ii)by the affirmative recorded vote of six members of the Panel.
						(B)SignatureSubpoenas issued under this subsection may be—
						(i)issued under the signature of the two co-chairs or any member designated by a majority of the
			 Panel; and
						(ii)served by any person designated by the two co-chairs or by any member designated by a majority of
			 the Panel.
						(2)Enforcement
					(A)In generalIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United
			 States district court for the judicial district in which the subpoenaed
			 person resides, is served, or may be found, or where the subpoena is
			 returnable, may issue an order requiring such person to produce
			 documentary or other evidence. Any failure to obey the order of the court
			 may be punished by the court as contempt of that court.
					(B)Additional enforcementIn the case of any failure of any witness to comply with any subpoena, the Panel may, by majority
			 vote, certify a statement of fact constituting such failure to the
			 appropriate United States attorney, who may bring the matter before a
			 grand jury for its action, under the same statutory authority and
			 procedures as if the United States attorney had received a certification
			 under sections 102 through 104 of the Revised Statutes of the United
			 States (2 U.S.C. 192 through 194).
					(d)Personnel
				(1)In generalThe Panel shall have the authorities provided in section 3161 of title 5, United States Code, and
			 shall be subject to the conditions specified in such section, except to
			 the extent that such conditions would be inconsistent with the
			 requirements of this section.
				(2)CompensationThe co-chairs, in accordance with rules agreed upon by the Panel, may appoint and fix the
			 compensation of a staff director and such other personnel as may be
			 necessary to enable the Panel to carry out its functions, without regard
			 to the provisions of title 5, United States Code, governing appointments
			 in the competitive service, and without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay
			 fixed under this paragraph may exceed the equivalent of that payable for a
			 position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
				(3)DetaileesAny employee of the Federal Government may be detailed to the Panel without reimbursement from the
			 Panel, and such employee shall retain the rights, status, and privileges
			 of such employee’s regular employment without interruption.
				(4)Expert and consultant servicesThe Panel is authorized to procure the services of experts and consultants in accordance with
			 section 3109 of title 5, United States Code, but at rates not to exceed
			 the daily rate paid a person occupying a position at level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code.
				(5)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Panel may accept and use
			 voluntary and uncompensated services as the Panel determines necessary.
				(e)Security clearancesThe appropriate departments or agencies of the Federal Government shall cooperate with the Panel in
			 expeditiously providing to the Panel members and staff appropriate
			 security clearances to the extent possible pursuant to existing procedures
			 and requirements, except that no person shall be provided with access to
			 classified information under this section without the appropriate security
			 clearances.
			(f)ContractingThe Panel may, to such extent and in such amounts as are provided in appropriation Acts, enter into
			 contracts to enable the Panel to carry out its duties under this Act.
			(g)Postal servicesThe Panel may use the United States mails in the same manner and under the same conditions as
			 departments and agencies of the Federal Government.
			(h)Support servicesUpon request of the Panel, the Administrator of General Services shall provide the Panel, on a
			 reimbursable basis, with the administrative support services necessary for
			 the Panel to carry out its duties under this Act. Such administrative
			 services may include human resource management, budget, leasing,
			 accounting, and payroll services.
			(i)Rules of procedureThe Panel may establish rules for the conduct of the Panel’s business, if such rules are not
			 inconsistent with this Act or other applicable law.
			(j)Nonapplicability of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel.
			(k)TerminationThe Panel shall terminate on the date that is 60 days after the date of the submission of its final
			 report.
			7.Reports to Congress
			(a)Interim reportNot later than nine months after the date of the appointment of all the members of the Panel, the
			 Panel shall submit to the Committee on the Judiciary and the Committee on
			 Homeland Security of the House of Representatives and the Committee on the
			 Judiciary and the Committee on Homeland Security and Governmental Affairs
			 of the Senate an interim report, including the results and findings of the
			 assessments carried out in accordance with section 5.
			(b)Other reports and briefingsThe Panel may from time to time submit to the committees specified in subsection (a) such other
			 reports and briefings relating to the assessments carried out in
			 accordance with section 5 as the Panel considers appropriate. Such
			 committees may request information on the Panel’s progress as it conducts
			 its work.
			(c)Final reportNot later than eighteen months after the date of the appointment of all the members of the Panel,
			 the Panel shall submit to the committees specified in subsection (a) a
			 final report on the assessments carried out in accordance with section 5.
			 Such final report shall—
				(1)include the findings of the Panel;
				(2)identify lessons learned related to United States Secret Service leadership issues; and
				(3)include specific recommendations, including those for congressional consideration, relating to—
					(A)improving the efficiency and effectiveness of the leadership structure, protocols, training, tools,
			 and capabilities of the Department of Homeland Security’s mission to
			 protect national leaders, visiting heads of state and government,
			 designated sites, and special events of national significance (in
			 accordance with paragraph (1) of section 3056(e) of title 18 United States
			 Code);
					(B)improving unity of effort between the divisions of the United States Secret Service and other law
			 enforcement agencies and other components of the Department of Homeland
			 Security relating to the protective and, as applicable, investigative
			 missions, including whether duplication with other Federal entities
			 exists;
					(C)eliminating barriers to effective communications in routine as well as emergency situations;
					(D)identifying and mitigating cultural issues within the United States Secret Service that detract
			 from the mission of the Service; and
					(E)improvements needed to mitigate risks based on past security breaches.
					
